Citation Nr: 1133030	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  03-24 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a disability manifested by seizures, sleep disorder, and mental lapses.

2.  Entitlement to service connection for schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1993 to July 1994.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This appeal has been previously remanded in March 2005, September 2007, September 2008, and September 2009.  Unfortunately, the appeal must once again be remanded.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Most recently in September 2009, the issues were remanded to afford the Veteran VA examinations and to provide him with notice of VA's inability to obtain records from B.N. in connection with his seizure claim.  The record reflects that the AMC made several attempts to ascertain the Veteran's current address.  A December 2009 report of general information reflected that the AMC tried obtaining an address from a telephone listing, operator assistance, Google search, and the VAMC.  Thus, in December 2009, the AMC was unable to obtain the Veteran's address to provide him with notice and schedule his VA examinations.

Nevertheless, it appears that by February 2011, VA had obtained the Veteran's current address.  In February 2011, the AMC sent the Veteran a supplemental statement of the case (SSOC).  Unlike previous correspondence, this document was not returned as undeliverable.  In fact, VA received a response from the Veteran in February 2011 indicating that he had no further evidence to submit.  Thus, it appears that in February 2011, VA had the Veteran's correct address of record.  However, additional efforts to provide the Veteran with notice and to schedule VA examinations were not made.

The Board is well aware that the difficulty in scheduling examinations and providing notice is in large part the result of the Veteran's failure to keep VA apprised of his current address.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (noting that the veteran bears the burden of keeping VA apprised of his whereabouts and that, where he does not, "there is no burden on the part of the VA to turn up heaven and earth to find him").  However, the Board does note that the most recent remand directives indicated that even if the Veteran fails to report to his examinations, the examiner should render the opinions requested after reviewing the available evidence in the claims file.  Although in this case the Veteran did not fail to report for a scheduled examination but rather there was an inability to schedule an examination as his current address could not be obtained, the Board finds that another attempt to schedule VA examinations is necessary as it appears VA now has the Veteran's current address.  Further, another attempt should be made to notify the Veteran of the inability to obtain records from B.N.  Below is the most relevant information summarizing the Veteran's claims taken from the September 2009 remand.  

The service treatment records reflected that the Veteran complained of blackouts, memory lapses, nervous lapses, absent mindedness, forgetfulness, periods of lost time, and dark moods during service.  In November 1993, the Veteran reported memory lapses since childhood and the assessment was rule out seizure disorder versus organic dysfunction.  A December 1993 neurology report indicated that the reports of blackouts and time lapses appeared to be related to decreased sleep and stress.  A series of electroencephalograms (EEG) dated from December 1993 to January 1994 were normal.  The January 1994 EEG noted that increased frontal and central beta activity can be seen in the anxiety stage or drug related situations and suggested a urinalysis screen.  A January 1994 cranial MRI had an impression of paranasal sinus disease.  A February 1994 neurology report stated that the brief memory and performance lapses were not of neurological etiology.  On his March 1994 separation report of medical history, the Veteran reported frequent trouble sleeping.

In May 1994, the Veteran again reported memory and nervous lapses as well as dark moods which he described as feeling that people were watching him, hearing voices, and feelings of despair.  The assessment was mental lapses and mild depression.  A May 1994 mental health report concluded that there was no Axis I diagnosis and a diagnosis of antisocial personality disorder was provided.  Lastly, a June 1994 report noted that the mental lapses and blackouts had no specific etiology.  

Turning to the post-service evidence of record regarding the Veteran's claim for schizoaffective disorder, during the December 1994 VA mental disorder examination, the Veteran reported sometimes feeling that he was being followed and watched and heard his name called.  The examiner found no psychiatric diagnosis.  A March 2000 private treatment record noted that the Veteran was admitted to the C.F.F.P. after he was found not guilty by reason of insanity on several charges.  Treatment records from C.F.F.P. dated from 2000 to 2003 appeared to indicate that his diagnosis changed from schizoaffective disorder to schizophrenia.  Treatment records from G.C.C.M.H. dated from 2004 to 2006 revealed that in April 2006, the Veteran reported when he was 22 years old, he began to believe he was possessed by demons and had religious delusional thoughts from 1992 to 1999.  The diagnoses were schizoaffective disorder, paranoid personality disorder, and seizures.  A July 2006 record from C.S.H. noted that his schizophrenia was in remission.  A March 2008 record from C.S.H. reflected that the Veteran was involuntary admitted after having problems with his medications.

Regarding the claim for entitlement to a disability manifested by seizures, sleep disorder, and mental lapses, the Veteran complained that he could not sleep at night during a November 1994 VA examination.  A sleep disorder was not found.  An April 2001 private record from U.M. reflected that the Veteran had primary generalized epilepsy syndrome.  A July 2004 record indicated that the Veteran had seizures for the last six or seven years and reported having seizures in the Marines.  In a September 2006 private treatment record from F.N.C., the Veteran stated that his seizures began in 1992 when he was in the Marines.  However, testing from September 2006 to October 2007 did not reveal seizure activity.  

Records obtained from the Social Security Administration (SSA) in October 2008 reflected that the Veteran was awarded SSA disability benefits in May 2002 for the primary diagnoses of paranoid schizophrenia and other psychotic disorders and the secondary diagnoses of organic mental disorders (chronic brain syndrome) with onset dates of October 1999.  

The Board also notes that the Veteran was informed in March 2008 that VA had made two requests to B.N. to obtain his records in connection with his seizure claim and that it was ultimately his responsibly to ensure that VA received these records.  However, as it appears that the Veteran was involuntarily hospitalized around that time, he should again be notified of VA's inability to obtain these records.  38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

1.  After undertaking efforts to verify the Veteran's address, send the Veteran a letter informing him that VA has been unable to obtain treatment records from B.N. pertaining to his seizures and inform him of his responsibility to ensure that VA receives such as detailed in the March 2008 letter.  It should be noted that the initials B.N. are used to protect the Veteran's privacy and when the letter is sent, the full name of the facility should be used to assist the Veteran in identifying these records.  

2.  The RO/AMC should notify the VAMC of the Veteran's current address of record.  The Veteran should then be scheduled for VA examinations to evaluate his claims on appeal by appropriate examiners.  Even if the Veteran fails to report to his examinations or VA cannot obtain the Veteran's current address of record to schedule him for examinations, the examiner(s) should render the opinions requested below after reviewing the available evidence in the claims file.  A copy of the claims folder and this REMAND must be made available to the examiners in conjunction with the examinations.  The examiners must indicate if they reviewed the claims file.  The examination reports must include responses to the each of the following items:

a.  Regarding the claim for a disability manifested by seizures, sleep disorder, and mental lapses, based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, and SSA treatment reports, the examiner should provide a diagnosis (seizure, sleep, memory lapse), or if a diagnosis cannot be made, so state.  

If the examiner is able to provide a diagnosis, he/she should indicate whether there is clear evidence that the Veteran had such disability prior to service (June 1993 to July 1994).  If so, the examiner should render an opinion as to whether it is clear the Veteran's pre-existing disability was not "aggravated" during service-that is, whether it underwent a permanent worsening in severity during service as opposed to a mere flare-up of symptoms.  (Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)).  

If the examiner finds that the Veteran's disability did not clearly pre-exist service, the examiner should opine as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current (seizure, sleep, or mental lapse related) disability was incurred in military service.  The Board is particularly interested in ascertaining whether the Veteran has a seizure disorder that was incurred in or aggravated during service.  

b.  Regarding the claim for schizoaffective disorder, based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, and SSA treatment reports, the examiner should provide a diagnosis of any and all current psychiatric disabilities.  

If the examiner is able to provide a diagnosis, he/she should indicate whether there is clear evidence that the Veteran had such disability prior to service (June 1993 to July 1994).  If so, the examiner should render an opinion as to whether it is clear the Veteran's pre-existing disability was not "aggravated" during service-that is, whether it underwent a permanent worsening in severity during service as opposed to a mere flare-up of symptoms.  (Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)).  

If the examiner finds that the Veteran's psychiatric disability did not clearly pre-exist service, the examiner should opine as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current psychiatric disability was incurred in military service.  The Board is particularly interested in ascertaining whether the Veteran has a schizoaffective disorder or schizophrenia that was incurred in or aggravated during service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran must be properly informed of his scheduled VA examinations, and he should be given notice of the consequences of failure to report for the examinations, including an explanation of the provisions of 38 C.F.R. § 3.655.  If the Veteran does not report for the examination, the claims folder should include clear documentation of his failure to report.  

4.  When the development requested has been completed, the case should be reviewed by the AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  The SSOC should set forth all applicable laws and regulations pertaining to the issues.  In readjudicating the claims, the AMC should consider the opinions of VA General Counsel in VAOPGCPREC 82-90 and 3-2003 and the decision of the United States Court of Appeals for the Federal Circuit in Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


